Citation Nr: 0809360	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, status post left inguinal herniorrhaphy.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1966 to November 
1969 and from January 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for residuals, status 
post left inguinal herniorrhaphy, and assigned a 10 percent 
disability rating, effective from October 7, 2003.  In 
November 2007, the veteran testified at a VA Central Office 
hearing before the undersigned Veterans Law Judge.

At the November 2007 hearing, the veteran's representative 
reported that his service-connected residuals of left 
inguinal herniorraphy include left leg symptoms and a left 
leg condition.  At the hearing, the veteran's representative 
further claimed that the veteran had received the January 
2007 RO rating decision, which denied service connection for 
lumbar radiculopathy (claimed as a left leg condition), and 
indicated that the veteran had filed a notice of disagreement 
(NOD) and a substantive appeal or VA Form 9.  The 
representative requested that this issue be remanded for 
adjudication, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  A review of the record, however, does not show an 
NOD or substantive appeal having been filed by the veteran 
with regard to the January 2007 RO rating decision.  
Nonetheless, the veteran has claimed that he has left leg 
symptoms which are part of the service-connected residuals of 
left inguinal herniorraphy.  As more fully explained below, a 
VA examination and opinion has been requested in order to 
further clarify and diagnosis any left leg symptoms, 
including neurological symptoms, which might be related to 
the veteran's service-connected residuals of left inguinal 
herniorraphy.  Thus, the issue regarding his left leg 
symptoms is inextricably intertwined with the veteran's claim 
for an rating in excess of 10 percent for his service-
connected residuals of left inguinal herniorraphy, and will 
be considered in the remand below.

The issue of entitlement to a rating in excess of 10 percent 
for residuals, status post left inguinal herniorrhaphy, being 
remanded is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDING OF FACT

At the November 2007 hearing, prior to the promulgation of a 
decision in the appeal, the veteran advised the Board that he 
wished to withdraw his appeal of the denial of a TDIU rating.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of a TDIU rating, the Board does not have jurisdiction 
to consider that claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

By March 2005 rating decision, the RO denied the veteran's 
claim for a TDIU rating.  The veteran filed a notice of 
disagreement as to that determination, a statement of the 
case was issued in November 2005, and he perfected his appeal 
by filing a VA Form 9 in December 2005.

At his November 2007 hearing before the undersigned, the 
veteran indicated that he wished to withdraw that appeal.  
This statement constitutes an verbal withdrawal of the 
substantive appeal with regard to that matter, and has now 
been reduced to writing in the hearing transcript.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Thus, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for a TDIU rating is dismissed.


REMAND

The veteran essentially contends that he should be entitled 
to a rating in excess of 10 percent for his service-connected 
residuals of left inguinal herniorrhaphy.  He contends that 
since August 2003 (the date of his left inguinal hernia 
surgery) he has suffered ongoing residuals, including 
constant pain, which have affected his daily life and his 
ability to work.  He has also reported that during surgery, 
two supporting nerves were accidentally cut, and as a result 
he has severe pain in the left side of his abdomen, in his 
groin, and pain going down his legs.  

The veteran testified that he was evacuated to the United 
States for left inguinal surgery in August 2003, and that the 
surgery took place at Walter Reed Army Medical Center.  Of 
record are service medical records (SMRs) showing the 
veteran's treatment prior to being evacuated to the United 
States, and there is one record dated in August 2003, just 
one day after the left inguinal hernia repair.  At the 
November 2007 hearing, the veteran indicated that he was 
having trouble obtaining treatment records pertaining to his 
surgery at Walter Reed in August 2003.  To accommodate his 
concerns, the Board held the record open for 60 days after 
the hearing in order to give the veteran a chance to obtain 
those records; he has yet to submit any such records.  A 
review of the record shows that the RO made several attempts 
to obtain the veteran's SMRs, which might include treatment 
records from Walter Reed, but the NPRC indicated that such 
treatment records were not available and the veteran's 
Reserve unit did not respond.  Pursuant to VA's duty to 
assist the veteran, and since such records may be pertinent 
to the veteran's claim, additional attempts should be made by 
VA to obtain any such in-service treatment records for the 
veteran from Walter Reed, including a follow up to the 
veteran's reserve unit.  38 U.S.C.A. § 5103A (b),(c); 
38 C.F.R. § 3.159 (c),(d),(e).  

The record reflects that the veteran underwent a VA 
examination by a neurologist in November 2006.  The 
impressions included pain behavior, possible neuralgia, 
peripheral neuropathy, and lumbar radiculopathy.  The 
neurologist opined that it was "more likely" that the 
veteran's lumbar radiculopathy was responsible for his 
complaints of pain, given the radiation of pain through his 
leg to his foot.  The neurologist also indicated that pain 
following inguinal hernia repair is often due to neuralgia, 
and that neuralgia occurs due to injury or entrapment of any 
of the sensory nerves which innervate the groin, including 
the ilioinguinal, the iliohypogastric, the genital branch of 
the genitofemoral, and the lateral femoral nerves.  

In a February 2007 letter from a private surgeon, Dr. N., it 
was noted that the veteran had chronic left groin pain, 
status post hernia repair, and that there was approximately a 
1 to 2% incidence of severe chronic debilitating pain after 
hernia repair which might be related to injury to the nerve 
at the time of surgery, subsequent scarring of the mesh that 
includes the nerve, or an actual neuroma that forms related 
to the surgery.  

It is unclear whether any of the veteran's sensory nerves may 
have been damaged during his left inguinal hernia repair 
surgery; although the medical evidence appears to suggest 
such damage.  In addition, the veteran has contended that VA 
physicians have indicated that at least two nerves were 
damaged during the surgery.  Thus, it is unclear whether the 
veteran may be entitled to a separate rating for any nerve 
damage resulting from the left inguinal hernia repair in 
August2003.  Pursuant to VA's duty to assist the veteran, 
another VA examination should be scheduled to determine the 
current severity of the veteran's residuals of left inguinal 
hernia repair, to include whether a separate rating is 
warranted for any nerve damage.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159 (c)(4).

In addressing the veteran's neurological symptomatology, it 
is noted that except as otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14.  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative or overlapping; the veteran is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, supra.  Noting that Diagnostic Code 7338, 
under which the veteran's service-connected disability has 
been rated, does not contemplate neurological problems, the 
Board finds that an award of a separate evaluation for nerve 
damage related to the left inguinal hernia surgery may be 
appropriate.

With regard to records from the Social Security 
Administration (SSA), the record reflects that the RO 
apparently made an inquiry in April 2007, and confirmed that 
the veteran was not receiving "SSD" (Social Security 
disability) as of that date.  In November 2007, however, the 
veteran testified that he had applied for Social Security 
disability and received a favorable ruling.  He has contended 
that he is unable to work due to the residuals of his left 
inguinal hernia repair, and has submitted medical evidence to 
support his contentions in that regard.  VA's duty to assist 
requires obtaining a copy of the decision and the supporting 
medical records upon which an SSA award was based.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because such 
records may be useful in adjudicating the veteran's claim, an 
additional attempt should be made to obtain any such from the 
SSA.  

The veteran is appealing the original assignment of a 
disability rating following an award of service connection.  
In such a case, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
also notes that during the course of the current appeal, 
additional guidelines have recently been issued by the Court 
of Appeals for Veterans Claims with regard to increased 
ratings cases and mandatory notice in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and determine whether 
the veteran has been awarded SSDI 
benefits.  If so, request copies of all 
records relied upon in awarding the 
veteran SSA benefits.  A copy of any 
Administrative Law Judge's decision, if 
done, must also be included.  All efforts 
to obtain these records must be documented 
for the record.  If no such records are 
available, it must be so stated, in 
writing, for the record.

2.  Make additional attempts to obtain any 
and all treatment records for the veteran 
from Walter Reed Army Medical Center, 
related to his left inguinal hernia repair 
in August 2003.  All efforts to obtain 
these records should be fully documented, 
and a negative response should be 
requested if such records are not 
available. 

3. After completing the above requests, 
schedule the veteran for an appropriate VA 
examination in order to determine the 
current nature and severity of any 
residuals of his left inguinal hernia 
repair surgery.  The claims folder must be 
made available to the examiner for review 
before the examination, and the examiner 
should specifically note that the relevant 
evidence has been reviewed.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should specify any and all 
residuals resulting from the veteran's 
left inguinal hernia repair surgery, and 
should indicate the severity of any such 
residuals.  In addition, the examiner 
should specify whether the veteran 
sustained any nerve damage as a result of 
his left inguinal hernia repair surgery, 
and should specify any related 
neurological symptoms and the severity of 
any such neurological symptoms  Complete 
rationale should be provided for any 
opinions rendered.  

4.  Readjudicate the claim.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
provided an appropriate SSOC which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
including the VCAA and the parameters of 
Fenderson and Vasquez-Flores, supra.  The 
veteran and his representative should be 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


